DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on 6/30/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation of “a metal,” and the claim also recites “the metal comprises silver, copper, strontium, magnesium or zinc,” which is the narrower statement of the range/limitation. Claim 16 recites the broad recitation of “an acid,” and the claim also recites “an organic acid,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day et al. (US Pub. 2010/0136086; hereinafter Day).
Day teaches the following regarding claim 1: a method of treating a bone defect, comprising: providing a bone graft material (para. 0023, claim 1), the material comprising: a porous matrix (Figs. 7-10; para. 0025) comprising a plurality of overlapping and interlocking bioactive glass fibers (para. 0024) and bioactive glass particulates distributed throughout the fibers (Figs. 7-10; para. 0035), the fibers and particulates each having varying diameters (abstract; paras. 0024-0025, 0035), and a range of pores defined by the spaces between said fibers and particulates (paras. 0024-0027), the varying diameters of the fibers and particulates controlling pore size and distribution of the range of pores and overall porosity of the matrix (paras. 0026-0027, 0035), the matrix further having a distributed porosity based on said range of pores such that the matrix is configured for staged resorption (paras. 0026-0027, 0035), forming an implant from the bone graft material (paras. 0005-0008, 0030-0035), the implant being formed by shaping the material into a shape and size for insertion into the bone defect (paras. 0005-0008, 0030-0035); and implanting the formed implant into the bone defect (paras. 0005-0008, 0023).  

Day teaches the following regarding claim 3: the method of claim 1, wherein the range of pores is distributed based on a gradient across the matrix (paras. 0025, 0034-0035).  
Day teaches the following regarding claim 4: the method of claim 1, wherein the fibers are randomly oriented (Figs. 7-10; paras. 0025, 0032).  
Day teaches the following regarding claim 11: the method of claim 1, wherein the material further comprises a carrier material (para. 0031).  
Day teaches the following regarding claim 14: the method of claim 1, further including an additive comprising a tricalcium phosphate, calcium phosphate, calcium sulfate, carboxymethycellulose, collagen, hydroxyapatite, antimicrobial, antiviral, vitamin, x-ray opacifier, medicine, calcium, trace element, metal, metal oxide, nutrient, or acid (para. 0036).  

Day teaches the following regarding claim 19: the method of claim 1, further including the step of adding a liquid to form a cohesive mass (paras. 0028, 0031).  
Day teaches the following regarding claim 20: the method of claim 19, wherein the liquid comprises blood, saline, glycerin, gelatin, plasma, or bone marrow (paras. 0028, 0031).  

Claims 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day in view of Binette et al. (US Pub. No. 2004/0078090; hereinafter Binette).
Regarding claim 12, Day teaches the limitations of the claimed invention, as described above. However, it does not teach the carrier comprising collagen. Binette teaches a scaffold device comprising a collagen carrier (paras. 0100-0110), in order to allow the user to more easily implant the scaffold. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Day, according to the teachings of Binette, for the purpose of allowing the user to more easily implant the scaffold.
Regarding claim 16, Day teaches the limitations of the claimed invention, as described above. However, it does not teach the implant further comprising an organic acid additive. Binette teaches a scaffold device comprising bioactive glass containing an organic acid (paras. 0038, 0046, 0051), in order to provide the scaffold with additional structural support when it is implanted within the patient. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include an organic acid in the device of Day, as taught by Binette, for the purpose of providing the scaffold with additional structural support when it is implanted within the patient.
s 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day in view of Asgari (US Pub. No. 2008/0249638).
Day teaches the limitations of the claimed invention, as described above. However, it does not teach the bone graft having antimicrobial properties and a metal additive of silver, copper, strontium, magnesium, or zinc. Asgari teaches that it is well known in the art that a copper additive is applied to bone implant scaffolds in order to utilize the material’s anti-microbial properties (paras. 0039, 0052-0053). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the graft of Day, according to the teachings of Asgari, as copper is well known in the art for its anti-microbial properties to prevent infection in a patient. 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day in view of Jamiolkowski et al. (US Pub. No. 2005/0113938; hereinafter Jamiolkowski).
Day teaches the limitations of the claimed invention, as described above. However, it does not teach the implant being shaped in a molding tray. Jamiolkowski teaches that it is well known in the art that tissue implants are shaped with mold trays (paras. 0005-0015, 0110-0114), in order to allow the user to more easily form the implant into the desired shape. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a mold tray, as taught by Jamiolkowski, for the purpose of allowing the user to more easily form the implant into the desired shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774